DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
Examiner acknowledges the request for a telephone interview made in the Remarks, for a discussion of further amendments to proceed toward allowance.  However, the rejections below of claims 10-20 preclude an Examiner Amendment, due to the expected degree of detail likely needed to overcome the rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 3, claim 3 recites the limitation "the one or more decorative ribbon" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 4, claim 4 recites the limitation "the one or more decorative ribbon" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 5, claim 5 recites the limitation "the one or more decorative ribbon" in lines 3-4 and line 4.  There is insufficient antecedent basis for these limitations in the claim.

Regarding claim 6, claim 6 recites the limitation "the one or more decorative ribbon" in lines 1-2 and lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.

Regarding claim 7, claim 7 recites the limitation "the one or more decorative ribbon" in lines 2-3, lines 3-4 and line 4.  There is insufficient antecedent basis for these limitations in the claim.

Further regarding claim 7, claim 7 recites the limitation "the rolled configuration" in lines 4-5 (there is antecedent basis for “the rolled-up configuration”).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angelica, (“Elegant, No-Sew, Roll Up, DIY Linen Window Shade”), originally of record in the non-final rejection dated August 28, 2020.

Regarding claims 16, 19 and 20, Angelica teaches a technique for making a window treatment (Pg. 2 [3]) with ribbons (Pg. 3 [1]) on a fabric panel, shown as substantially rectangular (base structure is the fabric panel and body is between the top and bottom) that has a curtain rod on the top (first end, that is positioned around a window or doorway) and a wooden dowel at the bottom (second end) (Pg. 3 [1]; Pg. 4 Image) with ribbons glued between the top fastener attaching the ribbon between the first end and second of the base structure), where the curtain is hung in a doorway around a window (Pg. 4 Image; base structure is positioned in a doorway around a window), outer ribbons and fabric panel can be unrolled for decorating (Pg. 4 Image; substantially linear/unrolled configuration of the ribbons and base) and rolled for storage (Pg. 5 Image; continuous loop configuration of the ribbons and the base), with two ribbons used as tie-up ribbons that are also attached to the base fabric panel (Pg. 3 [1]; Pg. 5 Image), where the curtain can be attached with a curtain hanger to the other object (door) to form (Pg. 8 Image; base structure connected with another base structure to form an extended base structure) and the ribbons tie together to form an extended length (Pg. 3 Image).

Regarding claim 17, Angelica teaches each of the limitations of claim 16, as discussed above and further teaches two center ribbons tied to keep the outer decorative ribbons rolled up (Pg. 11 Image; Pg. 3 [1]) and the center ribbon wraps fully around itself when it is rolled into a bow (Pg. 3 Image; Pg. 11 Image).

Regarding claim 18, Angelica teaches each of the limitations of claims 16 and 17, as discussed above and further teaches the inner decorative ribbons forming a closed loop around themselves in a rolled-up bow configuration (Pg. 3 Image; Pg. 11 Image) so that the outer ribbons do not unroll (Pg. 3 Image; Pg. 11 Image; Pg. 3 [1]; each outer ribbon corresponds to an inner ribbons).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stephanie, (“How to Criss Cross Ribbons on a Christmas Tree”) originally of record in the non-final rejection dated August 28, 2020.

Regarding claims 10, Stephanie teaches a criss cross ribbon Christmas tree (Pg. 2 [1]; ribbon decoration device) with ribbons secured together at a first end of some ribbons and a second end of other ribbons with a bread tie around the top of the tree (Pg. 4 [1]-[2], Pg. 4 Image; the bread tie has two ends and a body of the tops of the ribbons, and the bread tie starts straight and then is in a substantially circular configuration to tie the ribbons together), with wire connecting the two ends of the bread tie (a bread tie is substantially rectangular), that is looped in a circular configuration when connected and straight when it is not, when in a circular configuration it also is a first ribbon attachment to the base that removably connects to the ribbon (top of the ribbon is a second mating ribbon attachment) (Pg. 4 [1]-[2], Pg. 4 Image), including with multiple loops of the fastener (Pg. 4 Image; plurality of ribbon fasteners attaching the ribbons to the base, the loops hook around the decorative ribbons) the ribbons come on a roll and then are cut to length (Pg. 2 [3]-[5]; configurable between a rolled configuration for storage) and unrolled when on the tree (Pg. 5 Image), the ribbons are fastened by the base (Pg. 4 [1]-[2]; Pg. 4 Image) and the ribbon structure is positioned on the tree with unrolled ribbons (Pg. 5 Image), and the ribbons can hang vertically (Pg. 5 Image) or be wrapped around the tree (Pg. 10 Image).  Regarding “positioned … in the rolled configuration, and wherein…is changed to the unrolled” and “unrolled configuration is unrolled”, this is product by process language. Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  In the case of instant claims 1, 3 and 4, 

Regarding claims 14 and 15, Stephanie teaches each of the limitations of claim 10 as discussed above, and further teaches a topper containing the secured ends of the ribbons (first base) attached to the tree (Pg. 6 [1]-[2]; Pg. 6 Image) and the ribbons are attached to each other forming an extended length of ribbon (Pg. 6 [5]; Pg. 6 Image).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stephanie, in view of Unknown (“How to keep your ribbon from unrolling)”, originally of record in the non-final rejection dated August 28, 2020.

Regarding claims 11-13, Stephanie teaches each of the limitations of claim 10, as discussed above, and further teaches a plurality of ribbons (Pg. 2 [5]).  Stephanie does not teach further comprising a plurality of decorative ribbon covers, each configured to retain one of the plurality of decorative ribbons in the rolled-up configuration, where the ribbon cover fully wraps around one of the plurality of decorative ribbons in the rolled-up configuration, and wherein each of the plurality of decorative ribbon covers includes a cover fastener to form a closed loop around the one or more decorative ribbons in the rolled-up configuration and retain the corresponding decorative ribbon therein so that the corresponding decorative ribbon does not unravel.  
Unknown, in the similar field of endeavor, ribbons (Title), teaches a rubber band completely around the rolled ribbon to prevent it from unrolling (Pg. 1 [1]-[3]; Pg. 2 Image; corresponding to a ribbon cover retaining the decorative ribbon as a closed loop around the decorative ribbon in the rolled-configuration to prevent unrolling, where the rubber band is the cover fastener as the cover).

Regarding the plurality of ribbon covers, the prior art teaches a single ribbon cover and the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 IV, In re Harza, 274 F.2d 779, 124 USPQ 378 (CCPA 1960)).

Allowable Subject Matter
Claims 1, 2, 8 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed ribbon decoration device is Stephanie, (“How to Criss Cross Ribbons on a Christmas Tree”) originally of record in the non-final rejection dated August 28, 2020.  Stephanie teaches a criss cross ribbon Christmas tree (Pg. 2 [1]; ribbon decoration device) with ribbons secured together at a first end of some ribbons and a second end of other ribbons with a bread tie around the top of the tree (Pg. 4 [1]-[2], Pg. 4 Image; the bread tie has two ends and a body of the tops of the ribbons, and the bread tie starts straight and then is in a substantially circular configuration to tie the ribbons together), with wire connecting the two ends of the bread tie (a bread tie is substantially rectangular), that is looped in a circular configuration when connected and straight when it is not, when in a circular configuration it also is a first ribbon attachment to the base that removably connects to the ribbon (top of the ribbon is a second mating ribbon attachment) (Pg. 4 [1]-[2], Pg. 4 Image), including with multiple loops of the fastener (Pg. 4 Image; plurality of ribbon fasteners attaching the ribbons to the base, the loops hook around the decorative ribbons) the ribbons come on a roll and then are cut to length (Pg. 2 [3]-[5]; configurable between a rolled configuration for storage) and unrolled when on the tree (Pg. 5 Image), the ribbons are fastened by the base (Pg. 4 [1]-[2]; Pg. 4 Image) and the ribbon 
Stephanie does not teach or suggest, alone or in combination with the prior art, a first end fastener mounted on the first end of the base structure and connecting the first end of the base structure to a second end fastener on the second end of the base structure, nor a plurality of first ribbon attachments mounted on the base structure, and a plurality of second mating ribbon attachments corresponding to the plurality of first ribbon attachments, the plurality of second mating attachments mounted on each of the decorative ribbons, nor wherein the plurality of first ribbon attachments and the plurality of second mating ribbon attachments are at least one of adhesive, stitching, snaps, studs, pins and hook-and-loop.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: see examiner’s statement of reasons for allowance in section 23 above for claims 1, 2, 8 and 9.

Response to Arguments
Applicant's arguments regarding the 35 U.S.C. 102(a)(1) rejections do not comply with 37 CFR 1.111(c) filed May 20, 2021, because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the 

Applicant's arguments filed May 20, 2021 have been fully considered but they are not persuasive regarding the 35 U.S.C 103 Rejections of claims 10-15.  Claim 1 has been amended to be non-obvious over the prior art; however, claim 10 was not amended to the extent of claim 1, and the prior art applied still renders claim 10 as obvious, as discussed above.  Applicant’s claim that claim 10 has been amended similarly to claim 1 is not persuasive due to the amount of amendment being significantly different between claims 1 and 10.  The remainder of the section does not provide any specific arguments for rebuttal by the examiner. Further, they do not show how the amendments avoid such references or objections.  Further, as claim 10 is still rejected, the arguments presented by applicant to claims 11-13 being allowable due to dependence on claim 10 is not persuasive.

Applicant’s arguments and claim amendments, filed May 20, 2021, with respect to 35 U.S.C. 103 rejections of claims 1-9 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-9 of January 25, 2021 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/HUMERA N. SHEIKH/                                                                       Supervisory Patent Examiner, Art Unit 1784                                                                                                                                 

/K.A.C./Examiner, Art Unit 1784